          Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 REBECCA BOGARD,                                )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )    Civil Action No. SA-20-CV-80-XR
                                                )
 KRISTENE BLACKSTONE in her                     )
 capacity as ASSOCIATE                          )
 COMMISSIONER OF FAMILY AND                     )
 PROTECTIVE SERVICES                            )
                                                )
        Defendant.
                                            ORDER

       On this date, the Court considered Plaintiff’s motion to confirm arbitration award (docket

no. 4) and Defendant’s motion to dismiss (docket no. 10). After careful consideration, Defendant’s

motion to dismiss is GRANTED and Plaintiff’s motion to confirm arbitration is DISMISSED.

                                        BACKGROUND

       This is, in essence, a family law dispute. Plaintiff Rebecca Nicole Bogard (“Plaintiff”)

brought suit against Defendant Kristene Blackstone (“Defendant”) in her official capacity as the

Associate Commissioner of the Texas Department of Family and Protective Services (“TDFPS”).

In May of 2019, TDFPS received a referral for abuse or neglect of Plaintiff’s children, and in July

TDPFS was granted emergency custody. In August, a full adversary hearing was held in a Texas

state court, which named TDFPS as “Temporary Managing Conservator” of Plaintiff’s children.

       Thereafter, Plaintiff alleged mistreatment of her children, including the provision of

vaccines to the children without her consent. See docket no. 1-1 at 4. On September 26, 2019,

Plaintiff sent Defendant an alleged contract, titled “Conditional Acceptance for the
           Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 2 of 7




Value/Agreement/Counter Offer to Acceptance of Offer, Affidavit of Show of Cause Proof of

Claim Demand and Contract” (the “contract”). Id. at 37–65.1 These documents, Plaintiff alleges,

form a contract between her and Defendant/TDFPS. Though the alleged contract is far-reaching,

in essence the contract decided that the prior state court case, in which Plaintiff lost custody of her

children, was “void ab initio,” that Defendant agreed to “stop” and close the state court case, and

that Defendant agreed to pay $10,000 per day per child until TDFPS returned custody. Id. at 69–

70. Plaintiff claims that Defendant “tacitly acquiesced” to the contract by not responding within

72 hours after Plaintiff mailed the alleged contract to Defendant. Docket no. 4 at 2; see also docket

no. 3 at 2 (“Certification of Non-Response/Non-Performance, Presentment and Consent to

Judgment”).

        Believing that Defendant had breached the alleged contract, Plaintiff sought arbitration.

She did so in October 2019 through an arbitration website (“Online Contract Arbitration”). Docket

no. 1-1 at 70. Defendant did not participate in the purported arbitration. On November 18, 2019,

the alleged arbitrator, Mary Clayton,2 issued an arbitration award in favor of Plaintiff. Id. at 7. The

award refers to TDFPS as a “fictitious entity” and claims that because Defendant never appeared

for the arbitration (i.e. never submitted any documents), that Defendant defaulted. Id. at 9. The



1
  Defendant believes Plaintiff obtained this purported contract through the same website she used to
arbitrate the dispute. See docket no. 10 at 3 n.3 (https://onlinecontractarbitration.com/where-to-get-your-
contracts/).
2
  In March, Mary Clayton, the alleged arbitrator in this case, sought to confirm her own arbitration award
in the Southern District of Iowa. See docket no. 10 at 3 n.4 (citing Clayton v. Rhoades, Civ. No. 4:30-cv-
00080-RGE-CFB (S.D. Iowa)). The arbitrator in that case was named “Rebecca Bogard” of Devine,
Texas—i.e. the very plaintiff in this case. The outcome was similar: the arbitration declared that the state
wrongfully took custody of the petitioner’s children and granted the petitioner full custody and a large
monetary award. See Clayton, docket no. 1-4 at 5. Though today the Court need not reach the merits of the
underlying arbitration, these discoveries, along with the circumstances of the arbitration itself, cast
considerable doubt on the validity of the underlying arbitration.
                                                     2
          Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 3 of 7




arbitration award granted Plaintiff the following: (1) full custody of her children, (2) a declaration

that the entire state court proceeding was void, (3) that the state delete all information regarding

Plaintiff’s children, (4) that Plaintiff recover $10,000 per child per day in which the state had

custody, amounting to $2,000,000, (5) that Plaintiff recover four times that amount for punitive

damages, for a total of $8,000,000, (6) that Defendant pay the arbitrator $750 in fees, and (7) that

Defendant pay the online arbitration website $700 in costs. Id. at 11–12.

       Plaintiff then sought to confirm that award, filing suit in this Court on January 21, 2020.

Docket no. 4. Defendant did not respond to Plaintiff’s motion to confirm the award but instead

filed a motion to dismiss. Docket no. 10. The Court will first consider Defendant’s motion to

dismiss because a determination of the Court’s subject matter jurisdiction to hear this dispute is

paramount and dispositive in this case.

                                           ANALYSIS

I.     Standard of Review

       Defendant’s motion seeks dismissal under Federal Rule of Civil Procedure 12(b)(1) based

on Eleventh Amendment immunity, as well as Rule 12(b)(6) for failure to state a claim. “When a

Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court should consider

the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). This requirement prevents a court without

jurisdiction from prematurely dismissing a case with prejudice. Id. After all, “[i]t is incumbent on

all federal courts to dismiss an action whenever it appears that subject matter jurisdiction is

lacking.” Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998).




                                                  3
             Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 4 of 7




          The Court must dismiss a case for lack of subject matter jurisdiction “where the court lacks

the statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v.

City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). A motion to dismiss for lack of jurisdiction

under 12(b)(1) may be decided on: (1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed facts,

plus the Court’s resolution of disputed facts. Freeman v. United States, 556 F.3d 326, 334 (5th

Cir. 2009). Unlike a 12(b)(6) motion, a court is empowered to consider matters outside the

complaint and matters of fact that may be in dispute. Ramming, 281 F.3d at 161. The burden of

establishing federal jurisdiction rests on the party seeking the federal forum. Stockman, 138 F.3d

at 151.

          A party may also move for dismissal where the plaintiff fails to state a claim upon which

relief can be granted. FED. R. CIV. P. 12(b)(6). When considering a Rule 12(b)(6) motion, a court

must “accept the complaint’s well-pleaded facts as true and view them in the light most favorable

to the plaintiff.” Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004). “To survive a Rule

12(b)(6) motion to dismiss, a complaint ‘does not need detailed factual allegations,’ but must

provide the plaintiff’s grounds for entitlement to relief—including factual allegations that when

assumed to be true ‘raise a right to relief about the speculative level.’” Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). That

is, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 570).




                                                   4
              Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 5 of 7




II.       Application

          Defendant argues that Eleventh Amendment sovereign immunity bars Plaintiff’s claim for

confirmation of the alleged arbitration award. Docket no. 10 at 6–7. Alternatively, she argues that

the Federal Arbitration Act (“FAA”) is inapplicable to Plaintiff’s alleged arbitration award, and

that in any event, an applicant who seeks confirmation of an arbitration award under 9 U.S.C. §

9—as Plaintiff does here—“must demonstrate independent grounds of federal subject-matter

jurisdiction” because “the provisions of 9 U.S.C. § 9 do not in themselves confer subject-matter

jurisdiction on a federal district court.” Id. at 8 (quoting Gen. Atomic Co. v. United Nuclear Corp.,

655 F.2d 968, 969 (9th Cir. 1981)). Though Plaintiff did not respond to Defendant’s motion,

Plaintiff complaint appears to allege several possible bases of subject matter jurisdiction: diversity

jurisdiction under 28 U.S.C. § 1332 (docket no. 1-1 at 1)3; 28 U.S.C. § 1343 (id. at 13), which

provides for jurisdiction in suits authorized by 42 U.S.C. § 19834; and 9 U.S.C. § 9, a provision in

the FAA that permits a court to confirm an arbitration award “[i]f the parties in their agreement

have agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration.” 9 U.S.C. § 9; see docket no. 1-1 at 14.5

          Plaintiff has not met her burden of establishing subject matter jurisdiction through any of

the above means. Most importantly, the Eleventh Amendment bars an action in federal court by a

citizen of a state against a state or its department or agencies. Pennhurst State Sch. & Hosp. v.



3
    Plaintiff and TDFPS are both Texas citizens, so diversity jurisdiction is inapplicable.
4
 It is unclear what constitutional or federal statutory provision would provide the basis of Plaintiff’s § 1983
claim.
5
  There is no indication that the arbitration included a provision reflecting an agreement between the parties
that the award could be confirmed in a federal court pursuant to 9 U.S.C. § 9. Defendant did not even
participate in the alleged arbitration, much less agree that any award would be enforceable in federal court.
                                                        5
           Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 6 of 7




Halderman, 465 U.S. 89, 100–01 (1984). The Eleventh Amendment similarly bars suits seeking

damages against employees of state entities in their official capacity. Edelman v. Jordan, 415 U.S.

651, 662–63 (1974); see also Stem v. Ahearn, 908 F.2d 1, 3 (5th Cir. 1990) (“The amendment is

not evaded by suing state employees in their official capacity….”). Suits against states and state

agencies “are barred regardless of the relief sought.” P.R. Aqueduct & Sewer Auth. v. Metcalf &

Eddy, Inc., 506 U.S. 139, 146 (1993).6 Such immunity may only be waived by “the most express

language or by such overwhelming implication from the text as [will] leave no room for any other

reasonable construction.” Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 305–06 (1990)

(quoting Edelman, 415 U.S. at 673).

        As a state agency, TDFPS is entitled to Eleventh Amendment immunity. Thomas v. Tex.

Dep’t of Family and Protective Servs., 427 F. App’x 309, 312 (5th Cir. 2011) (“TDFPS is

undisputedly a state entity that has not waived its immunity.”); see also Stem, 908 F.2d at 4 (“Texas

has not consented to be sued in federal court by residents or nonresident citizens regarding its

activities to protect the welfare of children.”); Ramos v. Tex. Dep’t of Family and Protective Servs.,

No. 20-CV-232-FB, 2020 WL 2214428, at *2 (W.D. Tex. May 7, 2020) (“Texas has not waived

its immunity from suit as to DFPS, meaning it has not made an exception from the State of Texas’s

general Eleventh Amendment immunity to suits against DFPS in federal court.”). And because the

claim is brought against Defendant acting in her official capacity, Eleventh Amendment immunity

similarly bars Plaintiff’s claim because an official capacity suit is the equivalent of suing the




6
 Although the Ex Parte Young doctrine provides an exception to this immunity rule concerning suits for
prospective relief against individual state actors, the doctrine “has no application in suits against…[s]tates
and their agencies, which are barred regardless of the relief sought.” P.R. Aqueduct and Sewer Auth., 506
U.S. at 146.
                                                      6
          Case 5:20-cv-00080-XR Document 11 Filed 05/20/20 Page 7 of 7




governmental entity itself. Thomas, 427 F. App’x at 312–13 (“Suits against employees of state

entities in their official capacity run afoul of the Eleventh Amendment.”).

       In sum, Defendant—a state official sued in her official capacity—is entitled to Eleventh

Amendment immunity from Plaintiff’s claims in this Court. Such immunity divests this court of

subject matter jurisdiction over this case. Union Pac. R. Co. v. La. Pub. Serv. Comm’n, 662 F.3d

336, 340 (5th Cir. 2011) (“Eleventh Amendment immunity operates like a jurisdictional bar,

depriving federal courts of the power to adjudicate suits against a state.”). The Court, then, has no

jurisdiction to consider Plaintiff’s motion to confirm the alleged arbitration award, and the case

must be dismissed.

                                      CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (docket no. 10) is GRANTED.

Plaintiff’s claims are therefore DISMISSED WITHOUT PREJUDICE. Plaintiff’s motion to

confirm her arbitration award (docket no. 4) is DISMISSED. The Clerk is DIRECTED to enter a

final judgment pursuant to Rule 58 and to close this case.

       It is so ORDERED.

       SIGNED this 20th day of May, 2020.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE




                                                 7
